Case 2:20-cv-02158-SU   Document 33-1   Filed 07/14/21   Page 1 of 7




                  Decl. of Jesse A. Buss

                        Exhibit 1
      Case 2:20-cv-02158-SU   Document 33-1    Filed 07/14/21   Page 2 of 7

      Case 9:21-cv-00051-DLC-KLD Document 8 Filed 06/30/21 Page 1 of 6

JEAN E. WILLIAMS, Acting Assistant Attorney General
United States Department of Justice
Environment & Natural Resources Division
SEAN DUFFY, Trial Attorney (NY Bar No. 4103131)
Natural Resources Section
DEVON L. FLANAGAN, Trial Attorney (D.C. Bar No. 1022195)
Wildlife & Marine Resources Section
Ben Franklin Station
P.O. Box 7611
Washington, DC 20044-7611
Tel: (202) 305-0201 (Flanagan); (202) 305-0445 (Duffy)
Fax: (202) 305-0275 (Flanagan); (202) 305-0556 (Duffy)
Email: devon.flanagan@usdoj.gov
sean.c.duffy@usdoj.gov

Attorneys for Federal Defendants


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



ALLIANCE FOR THE WILD
                                              Case No. 9:21-cv-00051-DLC-KLD
ROCKIES, NATIVE
ECOSYSTEMS COUNCIL,
                                                 CASE MANAGEMENT
             Plaintiffs,
                                                       PLAN
       v.

KEITH LANNOM, Deputy Regional
Forester, Region One of U.S. Forest
Service, U.S. FOREST SERVICE, and
U.S. FISH & WILDLIFE SERVICE.

               Defendants.



                                      1
       Case 2:20-cv-02158-SU      Document 33-1     Filed 07/14/21   Page 3 of 7


      Case 9:21-cv-00051-DLC-KLD Document 8 Filed 06/30/21 Page 2 of 6


      Federal Defendants and Plaintiffs by and through their counsel, have

conferred regarding this case and hereby submit the following Joint Case

Management Plan for resolution of this matter, in accordance with the Court’s

April 29, 2021 Order, ECF No. 3:

      1.     Plaintiffs filed this case as a civil action for declaratory and injunctive

relief for alleged violations of National Environmental Policy Act (“NEPA”), 42

U.S.C. §§ 4331 et seq., the National Forest Management Act (“NFMA”), 16

U.S.C. §§ 1600 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C.

§§ 701 et seq. See Complaint, ECF No. 1. On May 31, 2021, Plaintiffs filed an

amended complaint, which added claims under the Endangered Species Act

(“ESA”), 16 U.S.C. §§ 1531-1544. See First Amended Complaint, ECF No. 4.

The parties agree that this case will be resolved through cross-motions for

summary judgment in lieu of a trial. The Parties do not intend to seek discovery in

this case. The Parties may not agree on the proper scope of review and content of

the administrative record. In the event of a dispute, the Parties agree to brief the

scope of review issue in briefing on a motion to supplement or complete the record

or take judicial notice. The parties disagree on whether summary judgment briefing

should proceed while disagreements about the administrative record remain

unresolved. Additionally, the Parties understand that the Parties shall not use any

acronyms except for these following, commonly understood acronyms: NEPA,

                                           2
       Case 2:20-cv-02158-SU      Document 33-1     Filed 07/14/21   Page 4 of 7

      Case 9:21-cv-00051-DLC-KLD Document 8 Filed 06/30/21 Page 3 of 6

NFMA, APA, ESA, USFS, FWS, and EIS.

      2.     Counsel for the parties do not believe that this case is amenable to

settlement at this time, but will continue to explore possibilities for settlement

while this matter is pending.

      3.     The parties have agreed on the following proposed deadlines:

                Motions to Dismiss. The parties do not anticipate any motions to

                dismiss.

                Certification of the Administrative Record(s). On or before

                August 31, 2021, Federal Defendants will lodge the administrative

                record(s) for the decisions challenged in Plaintiffs’ Amended

                Complaint in electronic, indexed, and searchable format. Federal

                Defendants will simultaneously serve a copy of the administrative

                record(s) on counsel for the parties.

                Motions to Supplement the Administrative Record(s). The

                parties will meet and confer no later than September 14, 2021 to

                attempt to resolve any disputes concerning the contents or

                completeness of the Administrative Record. If these efforts are

                unsuccessful, any motion objecting to the contents of the

                administrative record(s) or seeking to complete, supplement, or

                augment the record(s) with any documents, declarations, or other

                                           3
Case 2:20-cv-02158-SU     Document 33-1    Filed 07/14/21   Page 5 of 7

Case 9:21-cv-00051-DLC-KLD Document 8 Filed 06/30/21 Page 4 of 6

        evidence will be filed no later than October 5, 2021. Federal

        Defendants response to the motion would be due October 26,

        2021, and any reply brief would be due November 9, 2021.

        Defendants’ position is that modification of the subsequent

        deadlines proposed below will be necessary in the event there is

        motions practice concerning the contents of the administrative

        record(s). Plaintiffs’ position is that the filing of a motion under

        this section will not affect the summary judgment briefing schedule

        set forth below. See e.g. CV-21-22-DWM, Doc. 10 (June 2, 2021).

        Motions to Amend the Pleadings. Any motion to amend the

        pleadings will be filed no later than October 5, 2021.

        Completion of Discovery. The parties do not anticipate any

        discovery in this matter. Therefore, deadlines for completion of

        discovery are not necessary.

        Motions for Summary Judgment. The parties propose that their

        respective motions for summary judgment be fully briefed

        pursuant to the schedule and word-count limits described below.




                                   4
      Case 2:20-cv-02158-SU    Document 33-1     Filed 07/14/21   Page 6 of 7

     Case 9:21-cv-00051-DLC-KLD Document 8 Filed 06/30/21 Page 5 of 6

Filing                      Deadline                     Word Limit

Plaintiffs’ Motion for      October 26, 2021             10,000 words
Summary Judgment

Defendants’ Opposition      December 7, 2021             10,000 words
and Cross-Motion for
Summary Judgment

Plaintiffs’ Opposition      December 28, 2021            6,250 words
and Reply

Defendants’ Reply           January 25, 2021             6,250 words



                  Additional Deadlines Agreed to by the Parties. Motion for

                  Preliminary Injunction. Plaintiffs will not file a motion for

                  preliminary injunction in 2021 based on the Forest Service's

                  agreement not to implement commercial timber sales in 2021

                  and on the Forest Service’s representation that the Montana

                  Department of Natural Resources and Conservation (DNRC)

                  similarly agrees not to implement Good Neighbor Authority

                  (GNA) timber sales in 2021. The Forest Service will provide

                  Plaintiffs with at least 30 days' notice before any ground

                  disturbing activities for timber sales occur in 2022. If such

                  notice occurs in 2022 and this matter has not been resolved on

                  the merits, the Parties will either attempt to resolve a dispute



                                         5
     Case 2:20-cv-02158-SU      Document 33-1      Filed 07/14/21   Page 7 of 7

     Case 9:21-cv-00051-DLC-KLD Document 8 Filed 06/30/21 Page 6 of 6

                  over implementation or file an expedited briefing schedule for

                  the preliminary injunction motion with the Court at that time.

                   The parties also agree that a stipulation as to foundation and

                  authenticity is not appropriate for this case.

Dated: June 30, 2021

/s/Rebecca K. Smith                          JEAN E. WILLIAMS
Rebecca K. Smith                             Acting Assistant Attorney General
PUBLIC INTEREST DEFENSE                      U.S. Department of Justice
CENTER, PC                                   Environment & Natural Resources
P.O. Box 7584                                Division
Missoula, MT 59807
(406) 531-8133                               /s/ Sean C. Duffy
publicdefense@gmail.com                      SEAN C. DUFFY, Trial Attorney
                                             (NY Bar No. 4103131)
Timothy M. Bechtold                          Natural Resources Section
BECHTOLD LAW FIRM, PLLC                      Ben Franklin Station
P.O. Box 7051                                P.O. Box 7611
Missoula, MT 59807                           Washington, DC 20044
(406) 721-1435                               Tel: (202) 305-0445 / Fax: (202) 305-
tim@bechtoldlaw.net                          0506
                                             sean.c.duffy@usdoj.gov
Attorneys for Plaintiffs
                                             DEVON LEA FLANAGAN, Trial
                                             Attorney
                                             (D.C. Bar No. 1022195)
                                             Wildlife & Marine Resources Section
                                             Ben Franklin Station
                                             P.O. Box 7611
                                             Washington, D.C. 20044
                                             Tel: 202-305-0201/ Fax: 202-305-0275
                                             Email: Devon.Flanagan@usdoj.gov

                                             Attorneys for Federal Defendants



                                         6
